Exhibit 10.31

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into by and
between Apria Healthcare Group Inc., a Delaware corporation (the “Company”), and
Daniel J. Starck (the “Executive”) as of March 14, 2012 (the “Effective Date”).

RECITALS

A. It is the desire of the Company to retain the services of the Executive and
to recognize the Executive’s contribution to the Company during the course of
his employment.

B. The Company and the Executive wish to set forth certain terms and conditions
of the Executive’s employment.

C. The Company wishes to provide to the Executive certain benefits in the event
that his employment is terminated by the Company without Cause (as defined
below) or in the event that he terminates employment for Good Reason (as defined
below), in order to encourage the Executive’s performance and continued
commitment to the Company.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Term; Positions and Duties.

(a) Term. The Company hereby agrees to employ the Executive and the Executive
hereby agrees to accept such employment, upon the terms and conditions
hereinafter set forth. The Executive’s employment shall continue until its
termination by reason of the Executive’s written resignation, termination by the
Company for any reason by written notice of termination, or death (the “Period
of Employment”). The Executive’s employment may be terminated at any time by
written notice from the Executive to the Company or from the Company to the
Executive, in the manner provided in Section 6 hereof.

(b) Position and Duties. The Executive shall serve as the Chief Executive
Officer of the Company’s subsidiary, Apria Healthcare, Inc. (“Apria
Healthcare”), with direct reporting responsibility to the Chief Executive
Officer of the Company. Subject to the terms and conditions set forth further
herein, the Executive shall have full responsibility for Apria Healthcare’s
respiratory therapy/home medical equipment business and shall undertake such
other duties and have such authority for the Company and Apria Healthcare as the
Company, through its Chief Executive Officer and board of directors (the
“Board”), shall assign to the Executive from time to time in the Company’s sole
and absolute discretion; provided such duties and responsibilities are the types
of duties and responsibilities that would ordinarily be assigned to a person
with employment experience and position comparable to that of the Executive and
are consistent with the policies, procedures and guidelines of the Company,
applicable laws and this Agreement. The Executive agrees to devote substantially
all of his working time and efforts to the business and affairs of the Company.
The Executive further agrees that he shall not undertake any outside activities
which create a conflict of interest with his duties to the Company and Apria
Healthcare, or which, in the judgment of the Chief Executive Officer or Board,
interfere with the performance of the Executive’s duties to the Company and
Apria Healthcare.

 

1



--------------------------------------------------------------------------------

2. Compensation and Benefits.

(a) Salary. Beginning with the Effective Date, the Company shall pay to the
Executive a base salary at the rate of $580,000 per year, in accordance with its
regular practices and policies. The Company may increase the Executive’s salary
from time to time.

(b) Bonuses. During the Period of Employment, the Executive shall be eligible to
participate in the Company’s Executive Bonus Plan, or such other bonus plans
applicable to the Executive’s position as in effect from time to time. Promptly
following the Effective Date, the Company shall pay the Executive a signing
bonus in the amount of $170,000 (the “Signing Bonus”). Executive shall repay to
the Company a pro rata percentage of such Signing Bonus if the Executive
voluntarily terminates his employment hereunder on or prior to the first
anniversary of the Effective Date, with such percentage equal to the excess, if
any, of (i) 100 over (ii) a fraction, the numerator of which is the number of
days that have elapsed between the Effective Date and the termination date and
the denominator of which is 365. Each fiscal year, the Executive’s target bonus
under the applicable year’s Executive Bonus Plan will be an amount equal to 100%
of his base salary paid in such year, and his maximum bonus potential will be
equal to 200% of such base salary if maximum achievement levels are reached;
provided however that with respect to fiscal year 2012, the bonus payable to
Executive under the Executive Bonus Plan, or such other bonus plans applicable
to the Executive’s position, shall be at least $350,000.

(c) Equity Awards. Contemporaneously with this Agreement, the Company shall
grant Executive Class B Units in Apria Holdings LLC (“Holdings”) pursuant to the
terms contained in the subscription agreement attached hereto as Exhibit B.

(d) Other Employee Benefits. During the Period of Employment, the Executive
shall be entitled to participate in the Company’s group life, health and
disability insurance plans, the Company’s 401(k) Savings Plan as well as the
Senior Executive Medical and Dental Programs, subject in all respects to the
terms and conditions of those plans and programs. In addition, the Executive
shall be entitled to participate in all other employee benefit plans, programs
and arrangements of the Company (including, without limitation, annual bonus,
equity compensation, welfare, fringe, retirement, savings, vacation, deferred
compensation and any other plans, programs and arrangements) applicable to
senior executives or employees of the Company generally, in accordance with the
terms of such plans, programs or arrangements as they shall be in effect from
time to time during the term of the Executive’s employment; provided, however,
that nothing herein shall entitle the Executive to any specific awards under the
Company’s equity compensation plans or other discretionary employee benefit
plans. Subject to the terms and conditions set forth further herein, the parties
to this Agreement recognize that the Company may terminate or modify such plans,
programs or arrangements at any time without the consent of the Executive.

(f) Vacation and Fringe Benefits. The Executive shall be entitled to take
vacation days each year in accordance with the Company’s “honor system” vacation
policy or any other vacation policy and practice that becomes applicable to
other senior executives of the Company from time to time. Notwithstanding the
foregoing, the Company acknowledges that the Executive will be on paid vacation
from May 14 through May 22, 2012.

 

2



--------------------------------------------------------------------------------

(g) Expenses. During the Period of Employment, the Executive shall be entitled
to receive reimbursement for all reasonable and customary expenses incurred by
the Executive in performing services for the Company in accordance with the
Company’s reimbursement policies, as they may be in effect from time to time.
The parties to this Agreement recognize that such policies may be amended and/or
terminated by the Company at any time without the consent of the Executive. The
Company will also reimburse the Executive for all reasonable expenses incurred
in connection with the process resulting in the execution of this Agreement. In
all events, any reimbursement made to the Executive pursuant to this
Section 2(g) shall be made not later than the end of the calendar year following
the year in which the related expense was incurred, and the amount of expenses
eligible for reimbursement during any calendar year will not affect the amount
of expenses eligible for reimbursement during any subsequent calendar year.

3. Grounds for Termination. Subject to the terms and conditions set forth
further herein, the Executive’s employment may be terminated by the Company or
the Executive at any time, for any reason or no reason, with or without Cause or
Good Reason (as such terms are defined below). The Executive’s employment may
end for any one of the following reasons:

(a) Without Cause or Without Good Reason. The Executive or the Company may
terminate the Executive’s employment at any time, without Cause (in the case of
the Company) or without Good Reason (in the case of the Executive), by giving
the other party to this Agreement notice of such termination, with Executive’s
notice to be no less than forty-five (45) days in advance of such termination.

(b) Death. The Executive’s employment hereunder shall terminate upon his death.

(c) Disability. If the Company determines in good faith that the Executive has
incurred a Disability (as defined below), it may give the Executive written
notice in accordance with Section 6 of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
shall terminate effective on the 30th day following receipt of such notice by
the Executive; provided that, within the 30-day following receipt, the Executive
shall not have returned to full-time performance of his duties. For purposes of
this Agreement, “Disability” shall mean the Executive’s incapacity due to
physical or mental impairment which substantially limits a major life activity
and which renders the Executive unable to perform the essential functions of his
position on a full-time basis for the entire period of six (6) consecutive
months, even with reasonable accommodation that does not impose an undue
hardship on the Company.

(d) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement (except as set forth below), “Cause” shall mean that
the Board, acting in good faith based upon the information then known to the
Company, determines that the Executive has (i) engaged in or committed willful
misconduct; (ii) engaged in or committed theft, fraud or other conduct
constituting a felony (other than traffic related offenses or as a result of
vicarious liability); (iii) refused or demonstrated an unwillingness to
substantially perform his duties for a 30-day period after written demand for
substantial performance that refers to this

 

3



--------------------------------------------------------------------------------

Section 3(d) and is delivered by the Company that specifically identifies the
manner in which the Company believes the Executive has not substantially
performed his duties for the Company or Apria Healthcare; (iv) refused or
demonstrated an unwillingness to reasonably cooperate in good faith with any
Company, Apria Healthcare or government investigation or provide testimony
therein (other than such failure resulting from the Executive’s disability);
(v) engaged in or committed any willful act that is likely to and which does in
fact have the effect of injuring the reputation or business of the Company or
Apria Healthcare; (vi) willfully violated his fiduciary duty or his duty of
loyalty to the Company or Apria Healthcare or the Company’s Code of Ethical
Business Conduct in any material respect; (vii) used alcohol or drugs (other
than drugs prescribed to the Executive by a physician and used by the Executive
for their intended purpose for which they had been prescribed) in a manner which
materially and repeatedly interferes with the performance of his duties
hereunder or which has the effect of materially injuring the reputation or
business of the Company or Apria Healthcare; or (viii) engaged in or committed
any other material breach of this Agreement or the Letter Agreement for a 30-day
period after written notification is delivered by the Company that specifically
refers to this Section 3(d) and identifies the manner in which the Company
believes the Executive has materially breached this Agreement. For purposes of
the above clauses (i), (v) and (vi) of this Section 3(d), no act, or failure to
act, on the Executive’s part shall be considered willful unless done or omitted
to be done, by him not in good faith or without reasonable belief that his
action or omission was in the best interest of the Company.

(e) Resignation for Good Reason. The Executive may resign on account of Good
Reason (as defined below).

4. Payments upon Termination.

(a) Without Cause or With Good Reason. In the event that the Executive’s
employment is terminated by the Company for any reason other than death,
Disability or Cause as defined in Sections 3(b), (c) and (d) of this Agreement,
or in the event that the Executive terminates his employment hereunder with Good
Reason as defined in Section 4(c) of this Agreement, the Executive shall be
entitled to receive severance pay in an aggregate amount equal to 200% of his
Annual Compensation, which shall be paid, subject to Section 11(b), in periodic
installments in accordance with the Company’s customary payroll practices over a
period of twenty-four (24) months, less any amounts required to be withheld by
applicable law, with the first such installment payable within ten (10) business
days following the date the release referred to below in this Section 4(a)
becomes irrevocable under applicable law and in all events not later than the
end of the month following the month in which the Executive’s Separation from
Service (as such term is defined in Section 4(g)) occurs; provided, however,
that any such payment shall be contingent upon the Executive’s execution and
delivery to the Company within 21 days of the termination of his employment (or
such longer period as may be required under applicable law) of a valid release
of all claims the Executive may have against the Company in the form attached
hereto as Exhibit A (which may be modified only to the extent necessary to
reflect developments in applicable law that would jeopardize enforceability of
such release unless the modifications are not made), and not revoking such
release within any revocation period provided under applicable law, and
continued compliance with the restrictive covenants described in Sections 7, 8
and 9 below; and provided, further, that, if the Executive provides such release
of claims, in no event shall the Executive be entitled to payment pursuant to
this Section 4(a) of less than $5,000, which amount the parties agree is good
and adequate consideration, in and of itself, for such release. The Company will
also pay to the Executive any Accrued Obligations (as defined in Section 4(f)
below).

 

4



--------------------------------------------------------------------------------

(b) Annual Compensation. For purposes of this Section 4, the term “Annual
Compensation” means an amount equal to the Executive’s annual base salary at the
rate in effect on the date on which the Executive received or gave written
notice of his termination, plus the sum of (i) an amount equal to the average of
the annual bonuses with respect to the Company’s two (2) most recently completed
fiscal years, if any, determined to be payable and/or paid to the Executive
under the Company’s Executive Bonus Plan (or comparable bonus plan) prior to
such notice of termination (provided that if Executive has not been employed for
two full annual bonus cycles, his annual bonus amount, for purposes of
determining his Annual Compensation, for any year in which he did not
participate in the full annual bonus cycle shall be 100% of his then current
base salary) and (ii) an amount determined by the Company from time to time in
its sole discretion to be equal to the annual cost for the Executive of
obtaining medical, dental and vision insurance under COBRA, including the cost
of his participation in the senior executive medical and dental programs.

(c) Good Reason. For purposes of this Agreement, the term “Good Reason” means
the occurrence of any of the following, without the written consent of the
Executive, unless such event is rescinded within ten (10) business days after
the Executive notifies the Company in writing that he objects thereto:

 

  (i) any reduction in the Executive’s combined annual base salary and target
level bonus percentage, except for a general one-time “across-the-board” salary
reduction not exceeding ten percent (10%) which is imposed simultaneously on all
executive officers of the Company;

 

  (ii) the Company requires the Executive to be based at an office location
which will result in an increase of more than thirty (30) miles in the
Executive’s one-way commute, or

 

  (iii) the Company does not permit the Executive to continue to serve as the
Chief Executive Officer of Apria Healthcare, or of substantially the same
business after a corporate reorganization, or another mutually acceptable senior
executive position;

provided, however, that “Good Reason” shall cease to exist for an event on the
60th day following the earlier of the Company’s written notice of the change to
the Executive or the Executive’s becoming aware thereof, unless the Executive
has given the Company written notice of his objection thereto prior to such
date.

(d) Release of all Claims. The Executive understands and agrees that the
Company’s obligation to pay the Executive severance pay under this Agreement is
subject to the Executive’s execution of a valid written waiver and release of
all claims which the Executive may have against the Company and/or its
successors in the form attached hereto as Exhibit A.

(e) No Mitigation or Offset. Notwithstanding anything herein to the contrary,
the amount of any payment or benefit provided for in this Section 4 shall not be
reduced, offset or

 

5



--------------------------------------------------------------------------------

subject to recovery by the Company or any of its subsidiaries or affiliates by
reason of any compensation earned by the Executive as the result of employment
by another employer after the Executive’s employment with the Company terminates
for any reason. In addition, the Executive shall be under no obligation to seek
other employment or to take any other actions to mitigate the amounts payable
under this Section 4.

(f) Death, Disability, Cause or Without Good Reason. In the event that the
Executive’s employment is terminated due to death, disability, Cause or by the
Executive without Good Reason, the Company shall not be obligated to pay the
Executive any amount other than accrued and unpaid vacation, reimbursement for
business expenses incurred prior to his termination and in compliance with the
Company’s reimbursement policies, any unpaid salary for days worked prior to the
termination, all other amounts accrued and earned by the Executive through the
date of termination under the then existing plans and policies of the Company,
and any amounts owing in respect of the Company’s indemnification obligations to
the Executive (collectively, the “Accrued Obligations”).

(g) Separation from Service. As used herein, a “Separation from Service” occurs
when the Executive dies, retires, or otherwise has a termination of employment
with the Company that constitutes a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

5. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 5 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrator, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

6. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, by telecopy, email or
other form of written electronic

 

6



--------------------------------------------------------------------------------

transmission, by overnight courier or by registered or certified mail, postage
prepaid, or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:

Daniel J. Starck

19 Pegasus Drive

Coto de Caza, CA 92679-4742

If to the Company:

Apria Healthcare Group Inc.

26220 Enterprise Court

Lake Forest, California 92630

Attention: Chief Executive Officer

With a copy to the attention of the Company’s Executive Vice President, Human
Resources or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

7. Antisolicitation. The Executive promises and agrees that, during the period
of his employment by the Company and for a period of two years thereafter, he
will not influence or attempt to influence customers or patients of the Company
or any of its present or future subsidiaries or affiliates, either directly or
indirectly, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company, where the identity of
the customer or patient, or any information concerning the relationship between
the customer or patient and the Company, is a trade secret or other Confidential
Material (as defined below).

8. Soliciting Employees. The Executive promises and agrees that, for a period of
two years following termination of his employment, he will not, directly or
indirectly, solicit any of the Company employees who earned annually $50,000 or
more as a Company employee during the last six months of his own employment, or
facilitate the hiring of any such employee, to work for any other business,
individual, partnership, firm, corporation, or other entity.

9. Confidential Information.

(a) The Executive, in the performance of his duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but not limited to systems technology, field operations,
reimbursement, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the

 

7



--------------------------------------------------------------------------------

Executive’s) to be confidential because it has become part of the public domain.
All records, files, drawings, documents, notes, disks, diskettes, tapes,
magnetic media, photographs, equipment and other tangible items, wherever
located, relating in any way to the Confidential Material or otherwise to the
Company’s business, which the Executive prepares, uses or encounters during the
course of his employment, shall be and remain the Company’s sole and exclusive
property and shall be included in the Confidential Material. Upon termination of
this Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.

(b) The Executive hereby acknowledges that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Material by any means whatsoever
and at any time before, during or after the Executive’s employment with the
Company shall constitute unfair competition. The Executive agrees he shall not
engage in unfair competition either during the time employed by the Company or
any time thereafter.

(c) The Executive promises and agrees that for a period of one year following
termination of his employment, he will not, other than as required by law or by
order of a court or other competent authority, make or publish, or cause any
other person to make or publish, any statement that is disparaging or that
reflects negatively upon the Company, or that is or reasonably would be expected
to be damaging to the reputation of the Company. The Company promises and agrees
that it will use its best efforts to not, other than as required by law or by
order of a court or other competent authority, make or publish, or cause any
other person to make or publish, any statement that is disparaging or that
reflects negatively upon the Executive, or that is or reasonably would be
expected to be damaging to the reputation of the Executive.

10. Parachute Limitation.

 

  (i)

Notwithstanding any other provision of this Agreement, in the event that any
amount or benefit that may be paid or otherwise provided to or in respect of the
Executive by or on behalf of the Company or any affiliate, whether pursuant to
this Agreement or otherwise (collectively, “Covered Payments”), is or may become
subject to the tax imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) (or any successor provision or any comparable
provision of state, local or foreign law) (“Excise Tax”), then the portion of
the Covered Payments that would be treated as “parachute payments” under Code
Section 280G (“Covered Parachute Payments”) shall be reduced so that the Covered
Parachute Payments, in the aggregate, are reduced to the Safe Harbor Amount (as
defined below); provided that such reduction to the Covered Payments shall be
made only if the total after-tax benefit to the Executive is greater after
giving effect to such reduction than if no such reduction had been made. For
purposes of this Agreement, the term “Safe Harbor Amount” means the largest
portion of the Covered Payments that would result in no portion of the Covered
Payments being subject to the Excise Tax. In the event that it is determined
that the amount of any Covered Payments will be reduced in accordance with this
Section 10, the Covered Payments shall be reduced on a nondiscretionary basis in
such a way as to minimize the reduction in the

 

8



--------------------------------------------------------------------------------

  economic value deliverable to the Executive. Where more than one payment has
the same value for this purpose and they are payable at different times they
will be reduced on a pro rata basis.

 

  (ii) The determination of (i) whether an event described in
Section 280G(b)(2)(A)(i) of the Code has occurred, (ii) the value of any Covered
Parachute Payments and the Safe Harbor Amount, (iii) whether any reduction in
the Covered Payments is required under Section 10(a), and (iv) the amount of any
such reduction, shall be made initially by an accounting firm selected by the
Board or, if no such firm is selected, by the independent compensation
consulting firm retained by the Board to provide consulting advice to the Board
(the “Accountants”). For purposes of making the calculations required by this
Section 10, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority. The Company and the Executive shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 10. The Company shall bear and
be solely responsible for all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 10.

 

  (iii) If it is determined that a reduction in payments is required pursuant to
Section 10(a) and, notwithstanding any prior reduction described in this
Section 10, the Internal Revenue Service (the “IRS”) determines that the
Executive is liable for the Excise Tax as a result of the receipt of amounts
payable under this Agreement or otherwise as described above, then the Executive
shall be obligated to pay back to the Company, within thirty (30) days after a
final IRS determination or in the event that the Executive challenges the final
IRS determination, a final judicial determination, a portion of such amounts
equal to the “Repayment Amount”. The Repayment Amount with respect to the
payment of benefits shall be, if a reduction in payments is required pursuant to
Section 10(a), the smallest such amount as shall be required to be paid to the
Company so that the Executive is not subject to the Excise Tax.

11. Section 409A.

(a) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Section 409A”) so as not to
subject the Executive to payment of any interest or additional tax imposed under
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Section 409A, the Agreement shall be
construed and interpreted in a manner to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to the
Executive.

(b) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Executive’s Separation from Service,
and if the deferral of the commencement of

 

9



--------------------------------------------------------------------------------

any payments or benefits otherwise payable hereunder for a period of six
(6) months following the Executive’s Separation from Service is necessary
pursuant to Section 409A of the Code, commencement of any such payments or
benefits shall be delayed as required by Section 409A of the Code. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 11(b) shall be paid as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after the Executive’s
Separation from Service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of the Executive’s death). The
provisions of this Section 11(b) shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code.

(c) Except as otherwise explicitly provided herein, any reimbursements or
in-kind benefits provided hereunder shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement (or, if no such period is specified,
the Executive’s lifetime), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. In addition, any tax gross-up payments provided for herein shall be
paid as soon as practicable, but in no event later than the end of the
Executive’s taxable year following the Executive’s taxable year in which he
remits the related taxes. Notwithstanding any other provision contained herein,
any offset pursuant to the terms this Agreement of amounts payable to the
Executive shall be in accordance with Section 409A of the Code.

12. Modification and Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Chief Executive Officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

13. Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

 

10



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment by the Company shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 7, 8 or 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond, and provided, further, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the date of employment termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. The Executive
expressly acknowledges and agrees that if the Company has a reasonable good
faith belief that he is in violation of any of the restrictive covenants set
forth in said Sections 7, 8 or 9, then the Company, following written notice to
the Executive explaining the basis for its belief, may suspend any future
payments scheduled to be made pursuant to Section 4, unless and until the
Executive establishes to the Company’s reasonable good faith satisfaction that
no such violation has occurred. Each party shall pay its own attorneys’ fees and
costs. If any party prevails on a statutory claim which affords attorneys’ fees
and costs, the arbitrator may award reasonable attorneys’ fees and/or costs to
the prevailing party. The fees and expenses of the arbitrator and the
arbitration shall be borne by the Company.

16. Entire Agreement. This Agreement, together with the exhibits attached
hereto, sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto;
and any prior agreement of the parties hereto in respect of the subject matter
contained herein is hereby terminated and canceled.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

APRIA HEALTHCARE GROUP INC. By:  

 

Name:   Norman C. Payson, M.D. Title:   Chief Executive Officer EXECUTIVE By:  

 

  Name: Daniel J. Starck

 

12